Name: 2000/403/EC: Council Decision of 19 June 2000 appointing a United Kingdom member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-06-27

 Avis juridique important|32000D04032000/403/EC: Council Decision of 19 June 2000 appointing a United Kingdom member of the Committee of the Regions Official Journal L 154 , 27/06/2000 P. 0021 - 0021Council Decisionof 19 June 2000appointing a United Kingdom member of the Committee of the Regions(2000/403/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat for a member of the Committee of the Regions has become vacant following the resignation of Ms Linda Matthews, United Kingdom member, notified to the Council on 21 December 1999,Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr John Griffiths is hereby appointed a member of the Committee of the Regions in place of Ms Linda Matthews for the remainder of her term of office, which runs until 25 January 2002.Done at Luxembourg, 19 June 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ L 28, 4.2.1998, p. 19.